Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-16 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,873,466. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US pat. App. 20060093149) and in view of Kilbourn (US pat. App. 9294468) and in further view of KORKISHKO (US pat. App. Pub. 20100287547).  
4.	As per claims 1, and 9, Zhu discloses a method, and a mobile device for managing an installation of an application package (APK) in a mobile device, comprising: receiving, by the device, an installation request for installing the APK in the device; retrieving, by the device, a permission certificate for the APK according to the installation request, wherein the permission certificate for the APK comprises a cryptographic signature (47, 56, 62-65, 69-71; wherein it emphasizes obtaining an authorization certificate when a software package to be installed in the portable device and the a signature associated with the certificate); verifying, by the device, the cryptographic signature to determine validity of the permission certificate, wherein the permission certification public key is stored in the device, and wherein a valid permission certificate indicates that the manufacturer of the device permits the installation of the APK in the device; and allowing the installation of the APK in the device when the permission certificate is determined to be valid, wherein verifying the cryptographic signature to determine the validity of the permission certificate (paragraphs: 9-10, 21, 35, 41, 46; wherein it elaborates verifying the signature by using a public key of a manufacturer that is stored in the device. If the signature and certificate is valid then the software package is considered to be legitimate). Although, Zhu mentions receiving, by the device, a request for the APK in the device. He does not expressly disclose an installation request for installing. However, in the same field of endeavor, Kilbourn discloses receiving, by the device, an installation request for installing the APK in the device (1:25-60, 2:47-67, 3:50-67).  
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Kilbourn’s teachings of receiving an installation request for installing the APK in the device with the teachings of Zhu, for the purpose of effectively securing the installation request from the unauthorized intruders.
Zhu does not discuss about computing a cryptographic hash the APK. However, in the same field of endeavor, KORKISHKO discloses wherein verifying the cryptographic signature to determine the validity of the permission certificate comprises: computing a cryptographic hash of the APK using a cryptographic hash function; and comparing the computed cryptographic hash of the APK with a cryptographic hash of the APK stored in the permission certificate (paragraph: 6, and 37). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated KORKISHKO’s teachings of computing a cryptographic hash of the APK and comparing the computed cryptographic hash of the APK with a cryptographic hash of the APK stored in the permission certificate with the teachings of Zhu, for the purpose of effectively protecting the mobile device from illegally installing the illegitimate application package.
5.	As per claim 2, Zhu discloses the method comprising: before allowing the installation of the APK in the device when the permission certificate is determined to be valid, determining, by the device, whether a permission request contained in the installation request corresponds to a permission granted in the permission certificate for the APK; and validating, by the device, the permission certificate when it is determined that the permission request contained in the installation request corresponds to the permission granted in the permission certificate (paragraphs: 11, 42, 53, 61).
6.	As per claim 3, Zhu discloses the method, wherein the cryptographic signature is generated at a server associated with the manufacturer of the device when a permission certification private key of the manufacturer of the device is used to cryptographically sign the permission certificate for the APK (paragraphs: 10, 41, 52).
7.	As per claim 4, Zhu discloses the method wherein the cryptographically signed permission certificate for the APK comprises: a development public key of the APK, a name of the APK, permission or permissions granted to the APK, and a validity period of the permission certificate (paragraphs: 22, 44, 57).
8.	As per claim 5, Zhu discloses the method, wherein the permission certificate for the APK is cryptographically signed after the server receives a pre-release APK that contains a development permission certificate that has been cryptographically signed using the permission certification private key of the manufacturer of the device, and wherein the development permission certificate allows the pre-release APK to be installed in a predetermined development device (paragraphs: 9, 40, 59).
9.	As per claim 6, Zhu discloses the method, wherein retrieving the permission certificate for the APK comprises de-embedding the permission certificate from the APK (paragraphs: 34, 39, and 62).
10.	As per claim 7, Zhu discloses the method, wherein retrieving the permission certificate for the APK comprises downloading the permission certificate from a server to the device (paragraphs: 36, 46, 67).
11.	As per claim 8, Zhu discloses the method, wherein the APK is an Android™ application package (paragraphs: 20, 56).
12.	 Claims 10-16 are listed all the same elements of claims 2-8. Therefore, the supporting rationales of the rejection to claims 2-8 apply equally as well to claim 10-16.
Citation of References
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Kleinhuis et al (US pat. app. Pub. 20060155986): discusses deriving a first software component identifier from a relevant software component, creating integrity test data by performing an integrity test on the software component, creating an integrity certificate comprising the integrity test data by a certificate originator, labeling the integrity certificate with the first software component identifier by the integrity certificate originator, retrieving the software component by a user's computer (3), deriving by the user's computer (3) a second software component identifier from the downloaded software component, retrieving the integrity certificate by the user's computer (3) using the second software component identifier, disclosing the integrity test data to a user by the user's computer (3).  
Hind et al (US pat. 6976163): elaborates that provided which provide or utilize updates of firmware (i.e. data stored in a programmable memory device of a processing system) based on rules provided as extensions to certificates associated with an update. Such updates may be provided by obtaining an update image corresponding to the update of the programmable memory and obtaining a certificate associated with the update image, the certificate having update application rules in at least one extension of the certificate. The certificate may be provided as part of the update image. The update application rules are extracted from the extension of the certificate and the programmable memory selectively updated based on the update image and the update application rules extracted from the obtained certificate. Certificates for use in such firmware updates are also provided.  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436